DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3-7 are pending.  Claim 1 have been amended.  Claims 2 have been canceled.  Claims 6 and 7 are new.

Response to Arguments
Applicant’s arguments filed on 05/02/2022 to new grounds of rejection provided by the Board of Appeals filed on 03/22/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over DeBoer III US 9597970 in view of Wang US 20140354240, Chin-Ho Kim US D664086 S, Oda US 9061597  and Kulkarni US 20130221917.

Claim Objections
Claim 1 and 3 are objected to because of the following informalities:	

Claim 1 recites "an oblique surface" on line 14, "an upper portion" on line 12, and "an upper portion" on line 15. There is a grammatical issue pertaining to elements in the limitation of the claim.  For examination purposes the limitations are considered as "a oblique surface", "a upper portion", and "a upper portion". Appropriate correction is required.

Claim 3 recites "an upper portion" in line 6. There is a grammatical issue pertaining to elements in the limitation of the claim.  For examination purposes the limitations are considered as "a upper portion". Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 rejected under 35 U.S.C. 103 as being unpatentable over DeBoer III US 9597970 in view of Wang US 20140354240, Chin-Ho Kim US D664086 S, Oda US 9061597  and Kulkarni US 20130221917.

Regarding Claim 1, DeBoer teaches A charge device for an electric vehicle (Fig 5A #100 to charge #504; Col 6 Lines 54-58 "The electric vehicle charging apparatus 100 is adapted to supply an electrical current output to charge an electrical power source 503 (e.g., a battery pack) of an electric vehicle (EV) 504"), comprising: 
a cable (Fig 1A #103) that has a distal end at which a charge connector (Fig 1A #103C) is provided, 
the charge connector being coupleable to an electric vehicle ( Fig 5A #504 electric vehicle, #103C coupled to vehicle; Col 5 lines 40-45) to charge (Col 6 lines 53-60 "The electric vehicle charging apparatus 100 is adapted to supply an electrical current output to charge an electrical power source 503 ( e.g., a battery pack) of an electric vehicle (EV) 504 " ………. "The power may be supplied to the EV 504 by the charging cable 103 having the electrical connector 103C electrically coupling to a receiving connector on the EV 504"); 
a holder (Fig 1A holding #103C unnumbered) that holds the charge connector (Col  5 lines 44-45 "the electrical connector 103C may be mounted for easy access on a front mounting post 105P (FIG. 1B)"); and 
a cable suspender that suspends and holds the cable (channel of 102 noted as cable suspender that suspends and hold cable see Fig 1A #103 suspending and held on #102 see Col 5 lines 45-50 "The housing 102 may have a suitable shape such that the charging cable 103 may be wrapped about a periphery of the housing 102 one or more times and may include a housing lip that is adapted to provide a channel"), 
wherein the holder and the cable suspender are disposed at a housing installed on a wall surface (Fig 1A holder and cable on housing 102 installed on wall #101), 
the cable being extractable from the housing (cable being extractable. Col 5 lines 50-54 "to retain the charging cable 103 within bounds, much like a hose reel"), 
the housing has a rear side configured to be mounted to a wall surface (Fig 2 rear of hosing 102 mounted to wall surface 101), 
a side portion having a tapered surface facing obliquely to said wall surface as viewed in a plan view such that the housing has a greater width at the rear side mounted to the wall surface than at a front surface opposite to said rear surface (105 of 102 has a side portion being the left or right side of 105, wherein sides of 105 taper in toward the middle of 105 and are oblique to wall 101 and the have a greater width at rear side to the wall than at front surface. See Fig 1A #105, Fig 3A #105, and Fig. 3C), and 
an upper portion of the front surface that is at a height above the holder extends closer to said rear wall than a lower portion of the front surface, (Fig 1A shows that device has an upper portion of the front surface 105C at a height above the holder extending closer to the rear wall than a lower portion being the portion where 105C lies that is lower than the upper portion of the front. Fig 1A, 3C, 3F.), 
said tapered surface is one of plural tapered surfaces vertically formed at right and left side portions of the housing and formed from right and left end portions of said front surface of the housing (Fig 1A Fig 3F #105 vertically formed on right and left sides at end to right and left portion to front), 
Even though DeBoer teaches A charge device, DeBoer does not teach A charge and discharge.  
Wang teaches (it is conventional to combine a charge and discharge component into a single device. Par 0006); 
Therefore, it would have been obvious to one having ordinary skill in the art to modify DeBoer '970's charge device to have combined charge and discharge components in view of Wang's teachings for the purpose of having such a device allows for high efficiency use of power by storing redundant power stored low peak and discharging the power in high peak time. (Par 0011)
Even though DeBoer teaches placing a holder on a tapered surface below the front surface (Fig 1A #105C), DeBoer does not teach the holder has an oblique surface that slants towards the tapered surface such as to be closer to the tapered surface at an upper portion of the oblique surface than at a lower portion of the oblique surface, the oblique surface having a receiving slot configured to hold the charge connector such that the charge connector extends away from the wall surface when held by the holder.  
Chin-Ho Kim teaches a charging device comprising a housing having a rear side and vertical right and left side portions angled outwardly such that the sides are facing obliquely to said rear side (Fig 1, 3). Chin-Ho Kim also shows that the vertical sides are positioned such that the rear surface of the housing has a greater width than the width of the front surface. Chin-Ho Kim further shows that holders for the electrical connectors are placed on the angled side portions (Fig 1, 3).  Chin-Ho Kim , thus, suggests that the placement of a holder for a charging connector depends on the design of the charging device's housing.
Therefore, it would have been obvious to one having ordinary skill in the art to place DeBoer's connector holder on one of the vertical angled tapered surfaces because Chi-Ho Kim shows this configuration to be a known alternative for charge device housings comprising vertical angled surfaces.
With respect to the claimed holder, Chi-Ho Kim shows at least one holder having an oblique surface slanting towards the angled surface on which it is attached (Fig 3). The oblique surface of Chi-Ho Kim's holder is configured so the upper portion of the oblique surface is closer to the angled surface than at a lower portion of the oblique surface. (Fig 3). In addition, the particular holder design claimed is well known in the art in light of Oda's teachings. Oda teaches a holder comprising an oblique surface having a receiving slot to hold a charge connector as claimed (Fig 7B). The oblique surface of Oda's holder slants towards the surface on which it is placed such as to be closer to the surface at an upper portion of the oblique surface than at a lower portion of the oblique surface (Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art to replace DeBoer's holder with another conventional holder, such as the one Oda teaches, because it would be a simple substitution of one known element for another to obtain predictable results. See KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Placing Oda's holder on DeBoer side tapered surface results in the claimed holder/tapered surface configuration.
DeBoer does not teach a lower portion of the front surface that is at a height aligned with the holder.  
Oda teaches this configuration as conventional when arranging a charge holder in position offset from operation display panel (front surface) (Fig 2A. 7B). 
Therefore, it would have been obvious to one having ordinary skill in the art to adopt this configuration in DeBoer's charge device to arrange the lower portion of the front surface (control panel 105C) with respect to a holder placed on DeBoer's side panel in view of Oda's teachings.
Even though DeBoer teaches the tapered surface is a side surface of the housing such that the width of the housing gradually decreases toward the front surface in the plan view (as seen 105 has tapered surface all of which gradually decrease toward front surface 105C see Fig 2) and wherein the tapered surface is connected to the front surface at an front end of the tapered surface (tapered surfaces go toward front surface 105C at the end of tapered surface being its front end and then connects to 105C), DeBoer teaches wherein the tapered surface is a convex side surface (Fig 2 $105) and does not teach wherein the tapered surface is a slanted side surface of the housing.  
However, Kulkarni teaches a body that can have a trapezoidal, hexagonal or pentagonal shape wherein those shapes will have a slanted side surface of its housing (Fig 1 #110; Par 0054 "The shape of the body (110) is not limited and can generally be any shape that will allow it to function as an electric vehicle charging station").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DeBoer's tapered surface that has width of the housing gradually decreasing toward the front surface to be slanted instead of convex as taught by Kulkarni because of simple ergonomic benefits to the user making the system more readily accessible and generally easier to use by positioning the interactive portion of the charging in a useful way.
Regarding claim 3, DeBoer teaches an inclined surface facing obliquely upward is disposed at a front surface upper portion of the housing (Fig 1A #105's upper front portion above 105C is inclined facing obliquely upward) , the housing has a forward projection that decreases toward an upper portion (Fig 1A the projection caused by taper to front surface 105C when viewed from 105C in the direction to the top of 102 the projection decreases getting closer to wall 101), and a lower portion of the tapered surface (any portion of the tapered surface that is lower than another portion of the tapered surface noted to be a lower portion of the tapered surface. see image reproduced directed below Fig 1B 105).  

    PNG
    media_image1.png
    824
    929
    media_image1.png
    Greyscale

Even though the combine teachings of DeBoer and Chi-Ho Kim teach the holder is mounted on a portion of the tapered surface as noted above, the combine teachings of DeBoer and Chi-Ho Kim does not teach wherein the holder is mounted on a lower portion of the tapered surface.  
Oda teaches the holder is mounted on a lower portion of the surface (Fig 7B #27 on a lower portion).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the combine teachings of DeBoer and Chi-Ho Kim to include the holder is mounted on a lower portion taught by Oda since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

DeBoer does not teach while a part on which at least the holder of the tapered surface is mounted has a width equal to or larger than a width of the holder.  
Chi-Ho Kim teaches while a part on which at least the holder of the tapered surface is mounted has a width equal to or larger than a width of the holder (Fig 5 tapered surface that holder is mounted to is wider than width of holder).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DeBoer to include while a part on which at least the holder of the tapered surface is mounted has a width equal to or larger than a width of the holder taught by Chi-Ho Kim because it shows that this configuration is to be a known alternative for charge device housings comprising vertical angled surfaces.

Regarding claim 4 and 5, DeBoer teaches:
wherein the tapered surfaces are formed from the right and left end portions of the front surface at right and left of the housing with the right and left end portions of the front surface formed into obtuse angles.  (Fig 2 reproduced point of connection between tapered side and front will be obtuse.)


    PNG
    media_image2.png
    421
    521
    media_image2.png
    Greyscale



Regarding claim 6, DeBoer teaches wherein the lower portion of the tapered surface has the same angled projection at a point where the tapered surface touches the front surface (Fig 1B image reproduced above in claim 3, wherein at points where lower portion of tapered surface as noted, touches front surface of 105C and will have same angle at a point touching the front surface).	
Regarding claim 7, Even though DeBoer teaches wherein the upper portion of the front surface is tapered convexly such that the width of the front surface gradually increases toward upper direction (as seen 105 has tapered convex surface above 105C gradually increases in width in upper direction. Fig 2), DeBoer does not teach wherein the front surface is slanted. 
However Kulkarni teaches a body that can have a trapezoidal, hexagonal or pentagonal shape wherein those shapes will have a slanted side surface of its housing (Fig 1 #110; Par 0054 "The shape of the body (110) is not limited and can generally be any shape that will allow it to function as an electric vehicle charging station").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DeBoer's tapered surface that has width of the housing gradually increases toward upper direction to be slanted instead of convex as taught by Kulkarni because it would be a simple substitution of one known element for another to obtain predictable results. See KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859